Citation Nr: 0638237	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles and knees.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a rating in excess of 10 percent for low 
back disability.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Newark, New 
Jersey RO retains jurisdiction over the claim as the veteran 
resides in New Jersey.  A Travel Board hearing was held 
before the undersigned at the Newark RO in September 2005.   

The issue of entitlement to a rating in excess of 10 percent 
for low back disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on her part is required. 


FINDINGS OF FACT

1.  It is not shown that pes planus was manifest in service 
or is otherwise related to service.

2.  It is not shown that the veteran currently has arthritis 
of the ankles and knees, that arthritis of the ankles and 
knees was manifest in service or in the first postservice 
year, or that any such arthritis is otherwise related to 
service. 


CONCLUSIONS OF LAW

1.  Service connection for pes planus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for arthritis of the knees and ankles 
is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claims.  A September 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the service connection claims.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  While this 
letter did not advise the veteran verbatim to submit 
everything she had pertinent to her claims, it explained the 
type of evidence necessary to substantiate the claims and 
asked her to submit any such evidence.  This was equivalent 
to advising her to submit everything in her possession 
pertinent to the claims.  The January 2004 rating decision 
and a December 2004 statement of the case (SOC) provided the 
text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  Although the 
veteran was not provided notice regarding criteria for rating 
the disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence, and she was provided with a VA medical 
examination in October 2003.  She has not identified any 
additional evidence pertinent to these claims.  At the 
veteran's request at the September 2005 Travel Board hearing 
the record was held open to afford her the opportunity to 
submit medical evidence showing she has arthritis of the 
ankles and knees; such evidence has not been received.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 


II.  Factual Background

The veteran's service medical records do not show any 
complaints, treatment, or diagnosis of pes planus or 
arthritis of the knees and ankles.  The veteran underwent a 
right medial meniscectomy in 1979 and bilateral 
bunionectomies in 1982 (status post right meniscectomy and 
status post bilateral bunionectomies are service-connected).  
She also fractured the fifth metatarsal of her left foot in 
1981.  On August 1995 service separation examination, the 
feet and lower extremities were normal; neither pes planus 
nor arthritis was noted.

A March 1997 rating decision granted service connection for 
residuals of right knee injury (rated 10 percent), and for 
rheumatoid arthritis of the hands (rated 20 percent).  

October 2003 VA X-rays of the feet showed that the veteran 
was status post bilateral bunionectomies.  The remainder of 
the bones was unremarkable.  There were no bony erosions and 
joint spaces were well maintained.  Visualized soft tissues 
were unremarkable.  October 2003 VA bilateral knee X-rays 
showed that joint spaces were well maintained.  There were no 
bony abnormalities and no significant synovial effusion.  The 
visualized soft tissues were unremarkable.  The diagnostic 
impression was "negative examination."  

On October 2003 VA examination the pertinent diagnoses were 
mild pes planus and normal examination of the knees and 
ankles.  The veteran denied any problems with flat feet but 
did wear a heel cup sometimes.  She also tried to wear shoes 
with good arch supports because of her flat feet but denied 
that her fallen arches were a problem.  She denied any ankle 
problems.  She indicated that she had some knee arthritis, 
with the right worse than the left but she never took any 
medications for it.  Her knees did hurt with stairs sometimes 
and she did aerobic exercises regularly three times a week.  
Physical examination showed that both knees were cool without 
swelling, warmth, tenderness, crepitus or effusion and were 
stable x 4 with mild medial joint line tenderness.  Both 
ankles were found to be normal and both feet had bunionectomy 
scars.  Standing bilateral arches were 1.5 cm tall.  The 
right sole of the foot was tender at the third metatarsal 
head but otherwise there was no tenderness in the feet or the 
achilles tendon, achilles insertion, heel, plantar insertion, 
arch or metatarsalphalangeals.   

A December 2003 private rheumatology consultation found that 
the veteran most likely had mild inflammatory arthritis, 
especially in the hands.  

A December 2004 rating decision granted service connection 
for residuals of bilateral bunionectomy (rated 
noncompensable).    

A September 2005 letter from a licensed acupuncturist 
indicated in pertinent part that the veteran had been treated 
for severe chronic back pain, left side sciatic pain, left 
shoulder pain and pain in the neck and knees.  She had 
received a total of 16 treatments.  

At her September 2005 Travel Board hearing the veteran 
testified that she first noticed a problem with pes planus in 
the 1980s.  She did not receive treatment while in service or 
afterwards; she just dealt with the problem herself by doing 
things such as getting new arch supports or gel inserts.  
After service she continued to have cramping arches and 
calves as a result of the pes planus.  A short time prior to 
the hearing the cramps were bad enough that she had to pull 
over and get out of her car so she could stand up and 
alleviate the cramps.  The veteran's representative indicated 
that the veteran was on a career track in the military and 
therefore did not want to complain too much at that time 
about conditions that were not too serious.  He also 
contended that the arthritic changes in the ankles and knees 
were a chronic problem secondary to the veteran's low back 
disability.     

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Pes Planus

The record contains some evidence of current pes planus (as 
the October 2003 VA examination showed a diagnosis of mild 
pes planus, and the veteran testified at the September 2005 
Travel Board hearing that she had arch and calf cramps as a 
result of the pes planus).  However, there is no competent 
evidence that pes planus was manifest in service or that it 
is related to the veteran's service.  Service medical records 
do not show any complaints, findings, or diagnosis of pes 
planus and none of the veteran's foot problems in service 
were attributed to pes planus.  Furthermore, there is no 
competent (medical) evidence showing that any current pes 
planus might be related to the veteran's military service.  
While she alleges that her current pes planus is related to 
service, because she is a layperson, her allegations are not 
competent evidence in the matter of medical etiology.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without any competent evidence that pes planus 
became manifest in service or is otherwise related to 
service, the preponderance of the evidence is against this 
claim.  Therefore, it must be denied.  

Arthritis of the ankles and knees

The evidence of record does not show that the veteran now has 
arthritis of the ankles or the knees.  An October 2003 VA 
examination specifically found normal knees and ankles.  
While a September 2005 letter from the licensed acupuncturist 
noted pain in the knees, it did not specifically report there 
was arthritis.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the veteran alleges that 
she does have knee and ankle arthritis, because she is a 
layperson her allegations are not competent evidence of a 
medical diagnosis.  See Espiritu, supra.  Significantly, per 
the veteran's request at the September 2005 Board hearing, 
the record was held open to afford her the opportunity to 
submit medical evidence showing she has arthritis of the 
ankles and knees.  Such evidence has not been received.        

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)) and the analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that the record also does not show that arthritis 
of the knees and ankles was manifest in service or in the 
first postservice year (so as to warrant application of the 
presumptive provisions of 38 U.S.C.A. § 1112) or that any 
current arthritis of the ankles and knees might be related to 
service.  The service medical records show no evaluation or 
treatment of knee or ankle arthritis and there is no medical 
opinion of record relating any current arthritis to service 
or to the veteran's service connected low back disability.  
[While the veteran did have a right knee injury in service 
resulting in a meniscectomy, this condition is already 
service connected.]  

Without any competent evidence of current knee or ankle 
arthritis, any evidence that knee or ankle arthritis was 
manifest in service or in the first postservice year, or any 
evidence that any current knee and ankle arthritis might be 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.          


ORDER

Service connection for pes planus is denied.  

Service connection for arthritis of the ankles and knees is 
denied.     


REMAND

At the September 2005 Travel Board hearing the veteran 
essentially alleged that her service connected low back 
disability had increased in severity since her last VA 
examination.  Given that that examination took place more 
than three years ago (in October 2003), a contemporaneous VA 
examination to assess the current severity of her low back 
disability is necessary.  The Remand will also afford the RO 
the opportunity to obtain any available, pertinent low back 
treatment records that are not already of record.

Also, the veteran has not been provided the notice regarding 
effective dates of potential awards.   See, by inference, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, it does not appear that the RO considered the 
veteran's claim under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5293, for intervertebral disc 
syndrome, in effect prior to September 23, 2002.  As the 
instant claim for increase was received on September 13, 
2002, the veteran is entitled to consideration under this 
Code, as well as the revised criteria which came into effect 
on September 23, 2002 and September 26, 2003.  See VAOPGCPREC 
3-00. 
Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for her low 
back disability since September 2005 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

3.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the current severity of her 
service connected low back disability.  
Her claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should have 
available the complete criteria for rating 
low back disability including those in 
effect prior to September 23, 2002, those 
that took effect on that date, and those 
effective from  September 26, 2003.  Any 
indicated tests or studies (specifically 
including ranges of motion) should be 
completed.  The examiner must note whether 
the veteran has any functional loss due to 
pain, weakness, fatigue and/or 
incoordination and should also note the 
number of days per year (if any) of any 
incapacitating episodes of disc disease 
(i.e. periods of acute signs and symptoms 
that required bed rest prescribed by a 
physician and treatment by a physician).

4.  The RO should then readjudicate the 
claim, ensuring that all applicable 
criteria (including 38 C.F.R. § 4.71a, 
Code 5293 in effect prior to September 23, 
2002) are considered.  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and provide the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant until she is 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


